The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 6-21-2022 is acknowledged. Claims 1, 5, 7, 10, 13, 18-19, 22, 42, 44, 47, 54, 58-60, 62, 65, 68-69 and 73 are pending. Claims 18-19, 60, 69 and 73 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claims 1, 5, 7, 10, 13, 22, 42, 44, 47, 54, 58-59, 62, 65 and 68 are currently under examination.

Information Disclosure Statement
The Information Disclosure Statement filed on 11-17-2020 has been considered. An initialed copy is attached hereto.
It should be noted that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 7, 10, 13, 22, 42, 44, 47, 54, 58-59, 62, 65 and 68 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The instant claims are drawn to treatment methods comprising the administration of an anti-cancer agent and a suppressing agent wherein said suppressing agent suppresses an adverse event caused by the administration of said anti-cancer agent.
	The specification defines an anti-cancer agent as “…any therapeutic (e.g., small molecule, antibody, live bacterial product) that aims to target and eliminate cancer cells in the subject.”. It further defines a suppressing agent as “…an agent that suppresses, or is capable of suppressing, one or more adverse events, e.g., toxicities, caused by the anticancer therapy and/or suppresses the immune response” and an adverse event as “…any undesired effect that is caused by administration of the anticancer therapy. An adverse event is considered to be caused by the anticancer therapy if the adverse event occurs subsequent to the initiation of the anticancer therapy. In general, the adverse event may be directly or indirectly caused by the anticancer therapy. Consequently, the instant claims encompass any and all suppressive agents that can suppress any and all adverse events caused by the any and all anti-cancer agents against any and all types of cancers.
To fulfill the written description requirements set forth under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, the specification must describe at least a substantial number of the members of the claimed genus, or alternatively describe a representative member of the claimed genus, which shares a particularly defining feature common to at least a substantial number of the members of the claimed genus, which would enable the skilled artisan to immediately recognize and distinguish its members from others, so as to reasonably convey to the skilled artisan that Applicant has possession the claimed invention. To adequately describe the claimed invention, Applicant must describe which “suppressing agents” are effective in suppressing a given “adverse event” associated with the administration of a given “anti-cancer agent” when used to treat a given type of cancer, so that the skilled artisan could immediately envision, or recognize at least a substantial number of members of the claimed genera. The specification refers to the use of “suppression agents” in prophetic sense and refers the generalized use of bacteria and/or bacterial products as suppressive agents but fails to disclose what “suppression agent” has efficacy in suppressing a given adverse effect associated with a given cancer treatment (agent). Therefore, the specification fails to adequately describe at least a substantial number of members of the genus of suppression and anti-cancer agents to which the claims refer.  
MPEP § 2163.02 states, “[a]n objective standard for determining compliance with the written description requirement is, 'does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed' ”.  The courts have decided:

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991).  Furthermore, the written description provision of 35 USC § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. 
MPEP 2163.02 further states, “[p]ossession may be shown in a variety of ways including description of an actual reduction to practice, or by showing the invention was 'ready for patenting' such as by disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention” See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 F.2d 1200, 1206, 18 USPQ2d 1016, 1021 (Fed. Cir. 1991) (one must define a compound by "whatever characteristics sufficiently distinguish it"). Moreover, because the claims encompass a genus of variant species, an adequate written description of the claimed invention must include sufficient description of at least a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics sufficient to show that Applicant was in possession of the claimed genus.  However, factual evidence of an actual reduction to practice has not been disclosed by Applicant in the specification; nor has Applicant shown the invention was “ready for patenting” by disclosure of drawings or structural chemical formulas that show that the invention was complete; nor has Applicant described distinguishing identifying characteristics sufficient to show that Applicant were in possession of the claimed invention at the time the application was filed.  
Additionally, MPEP 2163 states:
"A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004)”

And:

For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014) (Holding that claims to all human antibodies that bind IL-12 with a particular binding affinity rate constant (i.e., koff) were not adequately supported by a specification describing only a single type of human antibody having the claimed features because the disclosed antibody was not representative of other types of antibodies in the claimed genus, as demonstrated by the fact that other disclosed antibodies had different types of heavy and light chains, and shared only a 50% sequence similarity in their variable regions with the disclosed antibodies.). 

Therefore, because the art is unpredictable, in accordance with the MPEP, the full breadth of the claims meets the written description provision of 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7, 22, 42, 47, 54, 58, 62 and 68 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khamar (U.S. Patent Application US 2007/0259005 – IDS filed on 11-17-2020).
	
	Khamar discloses the use of Mycobacterium species for the suppression of an adverse event (e.g. vomiting and diarrhea) caused by an anti-cancer treatment (see paragraph [104]-[106]). Khamar further discloses that said method is effective in reducing the side-effects of radiotherapy or chemotherapy (see claim 40); that the mycobacterium can be administered alone or in combination with the cancer therapy (see claim 58); and that the mycobacterium can serve as a cancer (bladder) therapy by itself (see paragraphs [0092]-[0094]).		 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 10, 13, 22, 42, 44, 47, 54, 58-59, 62, 65 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Khamar (U.S. Patent Application US 2007/0259005 – IDS filed on 11-17-2020) and Prieux-Klotz et al. (Targeted Oncology Vol. 12, pages 301-308).
	
Khamar discloses the use of Mycobacterium species for the suppression of an adverse event (e.g. vomiting and diarrhea) caused by an anti-cancer treatment (see paragraph [104]-[106]). Khamar further discloses that said method is effective in reducing the side-effects of radiotherapy or chemotherapy (see claim 40); that the mycobacterium can be administered alone or in combination with the cancer therapy (see claim 58); and that the mycobacterium can serve as a cancer (bladder) therapy by itself (see paragraphs [0092]-[0094]).
	Khamar differs from the rejected claims in that they don’t explicitly disclose that the anticancer treatment utilizes an anti-cancer agent is an immune checkpoint inhibitor generally or a PD-1, PD-L1 or CTLA-4 inhibitor specifically.
	Prieux-Klotz et al. disclose that immune checkpoint inhibitor therapies for malignant diseases have gastrointestinal side-effects such as diarrhea and colitis (see abstract). Prieux-Klotz et al. further disclose that immune checkpoint inhibitor therapies include the use of Ipilimumab, pembrolizumab, nivolumab or atezolizumab (see Table 1 on page 302).
	It would have been obvious for the skilled artisan to utilize the methods of Khamar to alleviate the side effects of immune checkpoint inhibitor therapies in order to increase the efficacy of the treatment and the general well-being of the patient.
	One would have had a reasonable expectation of success since Khamar discloses that mycobacterium alleviates diarrhea associated with cancer treatments.

Claims 1, 5, 7, 10, 13, 22, 42, 44, 47, 54, 58-59, 62, 65 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Khamar (U.S. Patent Application US 2007/0259005 – IDS filed on 11-17-2020) and Prieux-Klotz et al. (Targeted Oncology Vol. 12, pages 301-308).
	
Khamar discloses the use of Mycobacterium species for the suppression of an adverse event (e.g. vomiting and diarrhea) caused by an anti-cancer treatment (see paragraph [104]-[106]). Khamar further discloses that said method is effective in reducing the side-effects of radiotherapy or chemotherapy (see claim 40); that the mycobacterium can be administered alone or in combination with the cancer therapy (see claim 58); and that the mycobacterium can serve as a cancer (bladder) therapy by itself (see paragraphs [0092]-[0094]).
	Khamar differs from the rejected claims in that they don’t explicitly disclose that the anticancer treatment utilizes an anti-cancer agent is an immune checkpoint inhibitor generally or a PD-1, PD-L1 or CTLA-4 inhibitor specifically.
	Prieux-Klotz et al. disclose that immune checkpoint inhibitor therapies for malignant diseases have gastrointestinal side-effects such as diarrhea and colitis (see abstract). Prieux-Klotz et al. further disclose that immune checkpoint inhibitor therapies include the use of Ipilimumab, pembrolizumab, nivolumab or atezolizumab (see Table 1 on page 302).
	It would have been obvious for the skilled artisan to utilize the methods of Khamar to alleviate the side effects of immune checkpoint inhibitor therapies in order to increase the efficacy of the treatment and the general well-being of the patient.
	One would have had a reasonable expectation of success since Khamar discloses that mycobacterium alleviates diarrhea associated with cancer treatments.


Claims 1, 5, 7, 10, 13, 22, 42, 44, 47, 54, 58-59, 62, 65 and 68 are rejected under 35 U.S.C. 103 as being unpatentable over Khamar (U.S. Patent Application US 2007/0259005 – IDS filed on 11-17-2020), Prieux-Klotz et al. (Targeted Oncology Vol. 12, pages 301-308) and Honda et al. (WO 2013/080561).
	
Khamar discloses the use of Mycobacterium species for the suppression of an adverse event (e.g. vomiting and diarrhea) caused by an anti-cancer treatment (see paragraph [104]-[106]). Khamar further discloses that said method is effective in reducing the side-effects of radiotherapy or chemotherapy (see claim 40); that the mycobacterium can be administered alone or in combination with the cancer therapy (see claim 58); and that the mycobacterium can serve as a cancer (bladder) therapy by itself (see paragraphs [0092]-[0094]).
	Khamar differs from the rejected claims in that they don’t explicitly disclose that the anticancer treatment utilizes an anti-cancer agent is an immune checkpoint inhibitor generally or a PD-1, PD-L1 or CTLA-4 inhibitor specifically. Khamar also doesn’t explicitly disclose the use of a Clostridial species to suppress/alleviate side effects of cancer treatments. 
	Prieux-Klotz et al. disclose that immune checkpoint inhibitor therapies for malignant diseases have gastrointestinal side-effects such as diarrhea and colitis (see abstract). Prieux-Klotz et al. further disclose that immune checkpoint inhibitor therapies include the use of Ipilimumab, pembrolizumab, nivolumab or atezolizumab (see Table 1 on page 302).
	Honda et al. disclose that the addition of bacteria from Clostridium clusters IV and XIVa increase body weight and alleviate the effects diarrhea (see paragraph [0068] and [0080]).
It would have been obvious for the skilled artisan to utilize the methods of Khamar to alleviate the side effects of immune checkpoint inhibitor therapies in order to increase the efficacy of the treatment and the general well-being of the patient.
	It would have been equally obvious for the skilled artisan to utilize bacteria from Clostridium clusters IV and XIVa in the methods of Khamar.
	One would have had a reasonable expectation of success since Khamar discloses that mycobacterium alleviates diarrhea associated with cancer treatments and Honda et al. disclose the effect use of Clostridium clusters IV and XIVa to treat diarrhea and its effects.

Conclusion

No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866. The examiner can normally be reached Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        September 23, 2022